 



Exhibit 10.5
NATIONAL FUEL GAS COMPANY
AND PARTICIPATING SUBSIDIARIES
EXECUTIVE RETIREMENT PLAN
 
 
 
Amended and Restated as of January 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE       PAGE NO.
 
       
ARTICLE 1
  Purpose   2
 
       
ARTICLE 2
  Definitions   2
 
       
ARTICLE 3
  Determination of Retirement Benefits   8
 
       
ARTICLE 4
  Vesting; Forfeiture   13
 
       
ARTICLE 5
  Form of Payment of Benefits   14
 
       
ARTICLE 6
  Source of Payment   17
 
       
ARTICLE 7
  Administration of the Plan   17
 
       
ARTICLE 8
  Amendment and Termination   19
 
       
ARTICLE 9
  General Provisions   20
 
       
 
       
 
       
 
       
 
       
 
       

 i 

 



--------------------------------------------------------------------------------



 



ARTICLE 1
PURPOSE
     1.1 National Fuel Gas Company established this National Fuel Gas Company
and Participating Subsidiaries Executive Retirement Plan effective as of
February 19, 1987 for the purpose of attracting and retaining executives, and
for these additional purposes: (1) to provide retirement benefits to eligible
employees in addition to basic retirement benefits provided them under the
National Fuel Gas Company Retirement Plan as it may be amended and restated; (2)
to provide retirement benefits to such employees to make up for benefit
reductions, if any, under the National Fuel Gas Company Retirement Plan caused
by participation in the National Fuel Gas Company Deferred Compensation Plan, as
it may be amended and restated; (3) to provide retirement benefits to such
employees without regard to the $200,000 limit on qualified plans’ covered
compensation that became effective respecting the National Fuel Gas Company
Retirement Plan effective July 1, 1989 (and as that limit may change from time
to time); and (4) to provide to such employees benefits which would have been
payable from the tax-exempt trust under the National Fuel Gas Company Retirement
Plan but for the limitations placed by Section 415 of the Code, on benefits
payable and contributions made with respect to such employees under such plans.
     1.2 The National Fuel Gas Company and Participating Subsidiaries Executive
Retirement Plan is intended to constitute an unfunded deferred compensation plan
under Section 201(2) of the Act and the Company’s obligation to pay benefits
hereunder, if any, is unfunded and unsecured.
     1.3 The National Fuel Gas Company and Participating Subsidiaries Executive
Retirement Plan has been amended to comply with the requirements of Section 409A
of the Code.
ARTICLE 2
DEFINITIONS
     When used herein, the following terms shall have the following meanings:
     2.1 Act means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     2.2 Annual Cash Compensation with respect to any Member shall include the
following:

 



--------------------------------------------------------------------------------



 



     (i) The Member’s base salary, whether or not the receipt of a portion
thereof has been deferred;
     (ii) The Member’s compensation (whether or not the receipt of all or a
portion thereof has been deferred) under National Fuel Gas Company’s short-term
annual incentive program, known as the Annual At Risk Compensation Incentive
Program (“AARCIP”) or any successor program thereto; and
     (iii) The Member’s other performance-related lump sum compensation (i.e.
lump sum payments other than expense or tuition reimbursements, moving expense
reimbursements, lump sum payments for eligible unused vacation, worker’s
compensation payments, award payments for suggestions, severance payments or any
other non-performance related lump sum payments) made on or after August 1,
1997.
The Member’s Annual Cash Compensation shall also exclude all commissions, stock,
option or SAR awards, restricted stock awards, special allowances, supplemental
compensation, any payment under the National Fuel Gas Company Performance
Incentive Program and any other extra compensation or incentives or bonuses not
expressly included in Annual Cash Compensation pursuant to the foregoing
provisions of this Section 2.2.
     2.3 Basic Pension Plan means the National Fuel Gas Company Retirement Plan,
as amended and restated from time to time.
     2.4 Basic Pension Plan Benefit means the benefit, stated as a monthly
annuity for the Member’s life, commencing at the Member’s Normal Retirement
Date, under which the annual payments shall equal the Benefit Base as determined
under the Basic Pension Plan, taking into account the effect, if any, of the
Benefit Limitations and the fact that deferrals under the National Fuel Gas
Company Deferred Compensation Plan are excluded from the definition of Final
Average Pay under the Basic Pension Plan.
     2.5 Beneficiary means the person or persons entitled to receive the amount,
if any, payable under the Plan upon the death of a Member or retired Member in
the Plan in accordance with the form of benefit distribution selected by the
Member pursuant to Sections 5.2 and 5.3.
     2.6 Benefit Limitations means (i) the maximum “annual benefit” payable
under the Basic Pension Plan in accordance with Section 415 of the Code and the
implementing provisions of the Basic Pension Plan (as they operate in
conjunction with the relevant provisions of other Company employee benefit
plans), and (ii) the maximum amount of annual compensation of an employee that
may be taken into account under the Basic Pension Plan in accordance with
Section 401(a)(17) of the Code, as amended and supplemented, and the
implementing provisions of the Basic Pension Plan.

3



--------------------------------------------------------------------------------



 



     2.7 Board of Directors means the Board of Directors of National Fuel Gas
Company.
     2.8 Code means the Internal Revenue Code of 1986, as amended from time to
time.
     2.9 Committee means the committee appointed from time to time by the Board
of Directors to administer the Plan.
     2.10 Company means National Fuel Gas Company and each of the following
subsidiaries, which participate in the Plan: National Fuel Gas Distribution
Corporation, National Fuel Gas Supply Corporation, Seneca Resources Corporation,
National Fuel Resources Inc., Penn-York Energy Corporation, Empire Exploration,
Inc. and Horizon Energy Development, Inc., each of which has adopted or has
indicated that it will adopt the Plan.
     2.11 Early Retirement Date shall be the Retirement Date selected by the
Member that is no earlier than the first day of the calendar month immediately
following or coinciding with the Member’s 55th birthday, or any first of a month
thereafter, but prior to the Member’s Normal Retirement Date, provided the
Member is Vested in either or both the Top Hat Benefit or the Supplemental
Benefit.
     2.12 Employment Year is the consecutive 12-month period commencing on the
date on which the Member commenced employment with a Company, and each
subsequent 12-month period commencing on each anniversary thereof.
     2.13 Final Average Pay means an amount equal to the average of the Annual
Cash Compensation payable by the Company to a Member for the 60 consecutive
month period during the 120 consecutive month period immediately preceding the
date the Member retires which results in the Member receiving the highest
average. If an AARCIP or other annual performance bonus is granted following the
Member’s retirement date, unless such payment is expressly excluded from
consideration in the computation of the Member’s benefits, that award shall be
used in determining the Member’s Final Average Pay, if it is payable in
connection with employment periods included in the 60-month period referred to
above. In this event, the Member’s Retirement Benefits shall be increased, once
the effect of such award is determined, and the increase shall be made
retroactive to the Member’s Retirement Date, without interest (provided that no
such retroactive application shall have the effect of accelerating the date at
which Retirement Benefits shall commence to be paid in accordance with
Section 5.2).
     Notwithstanding the preceding paragraph of this Section 2.13, if any such
post retirement AARCIP award included in the definition of Annual Cash
Compensation is used in determining Final Average Pay hereunder, AARCIP awards
relating to no more

4



--------------------------------------------------------------------------------



 



than five of National Fuel Gas Company’s fiscal years may be used in determining
Final Average Pay. An example of the effect of this provision is as follows.
Assume that a Member retires on October 1, 2006, and that his salary and AARCIP
awards were as follows for the following calendar year:

                              AARCIP Award (relating to               fiscal
year ending September       Salary     30 but paid in December)  
2001
  $ 480,000     $ 120,000  
2002
  $ 540,000     $ 150,000  
2003
  $ 600,000     $ 180,000  
2004
  $ 660,000     $ 210,000  
2005
  $ 780,000     $ 240,000  
2006
  $ 840,000     $ 270,000  

     This Member’s Final Average Pay would be $876,000 computed as follows:
[9/12 ($840,000) + 12/12 ($780,000) + 12/12 ($660,000) + 12/12 ($600,000) +
12/12 ($540,000) + 3/12 ($480,000) + $270,000 + $240,000 + $210,000 + $180,000 +
$150,000] ÷ 5.
     2.14 409A Election Date means December 31, 2007 or such other date as the
Company shall determine to be the latest date that benefits payable under the
Plan may commence to be paid based on the Member’s election as to the form and
timing of payment in respect of his or her benefits payable under the Basic
Pension Plan without violating the election requirements applicable under
Section 409A of the Code and any regulations, proposed regulations or other
guidance promulgated thereunder.
     2.15 Member means any person employed by a Company who is designated as a
Member by the Chief Executive Officer of National Fuel Gas Company.
     2.16 Normal Retirement Date is the first day of the month coinciding with
or immediately following the Member’s 65th birthday.
     2.17 Plan means the National Fuel Gas Company and Participating
Subsidiaries Executive Retirement Plan as set forth herein and as amended and
restated from time to time.
     2.18 Retirement Benefits means the benefits payable under this Plan.
     2.19 Retirement Date is the date with respect to which payment of
Retirement Benefits under the Plan commence (which for this purpose shall be
determined without regard to any six-month delay pursuant to Section 5.1
hereof).

5



--------------------------------------------------------------------------------



 



     2.20 Social Security Benefit means the annual amount estimated by the
Committee to be payable to a Member under the Social Security Act of 1935, as
amended, at the Member’s Retirement Date, calculated on the assumption that the
Member will not receive any future wages that would be treated as such for
purposes of that act. If a Member’s Retirement Date precedes his attainment of
age 62, the amount estimated to be payable to the Member at age 62 (without
assuming any cost of living increases) shall be reduced as follows. The
percentage early retirement factor applicable at age 62 (e.g., 80%) shall be
further reduced by .75% per month for the first 24 months, and by         .5%
per month for the remaining months, if any, by which the Member’s Retirement
Date precedes his attainment of age 62. The Social Security Benefit, once
calculated, will be frozen as of the Member’s Retirement Date. For example,
assume that the Member retired on his 59th birthday, and that his estimated
Social Security benefit beginning at age 65 (Primary Insurance Amount) was
$15,912 per annum. Using current Social Security tables, his age 62 early
retirement factor (80%) would be further reduced to 56%. This Member’s Social
Security Benefit would therefore equal $8,910.72.
     2.21 Social Security Offset means, in respect of a Member’s Supplemental
Benefit, the product of (i) .0125 times the Member’s Years of Service times (ii)
the Member’s Social Security Benefit.
     2.22 Supplemental Benefit means a benefit which is stated as a monthly
annuity for the Member’s lifetime, commencing at the Member’s Normal Retirement
Date, under which the annual payments shall equal the remainder of (1) minus
(2) below, where (1) and (2) are:

  (1)   the Member’s Total Benefit Base;

  (2)   the sum of

  (i)   the Member’s Social Security Offset and

  (ii)   the Member’s Basic Pension Plan Benefit.

If the remainder of (1) minus (2) is negative, the Member’s Supplemental Benefit
shall be zero.
     2.23 Top-Hat Benefit means a benefit which is stated as a monthly annuity
for the Member’s life, commencing at the Member’s Normal Retirement Date, under
which the annual payments shall equal the remainder of (1) minus (2) below,
where (1) and (2) are:

  (1)   the Member’s Benefit Base as determined under the Basic Pension Plan,
but without reduction on account of Benefit Limitations and adjusted as if
deferrals under the National Fuel Gas Company Deferred Compensation Plan were
not excluded from the definition of Final Average Pay under the Basic Pension
Plan and

6



--------------------------------------------------------------------------------



 



  (2)   the Member’s Basic Pension Plan Benefit.

     2.24 Total Benefit Base means, with respect to a Vested Member, a monthly
annuity for the Member’s life, commencing at his Normal Retirement Date, under
which the annual payments shall equal an amount calculated by multiplying the
sum of (1) and (2) by (3), where (1), (2) and (3) are:

  (1)   .0197 times the Member’s Years of Service not in excess of 30;

  (2)   .0132 times the Member’s Years of Service, if any, in excess of 30 (but
not to exceed 10);

  (3)   the Member’s Final Average Pay.

     2.25 Vesting
     (a) A Member’s Top-Hat Benefit shall vest in the same manner and subject to
the same service requirements and/or other conditions that apply to become
vested in the retirement benefits provided under the Basic Pension Plan.
     (b) A Member’s Supplemental Benefit shall vest on the latter of (i) the
first of the month coinciding with or immediately following his 55th birthday or
(ii) the date on which the Member has completed five Years of Service with a
Company.
     A “Vested” Member is a Member with respect to whom “Vesting” has occurred.
     2.26 Years of Service equals the number of Employment Years completed by a
Member. With respect to an Employment Year in which a Member completed 1,000 or
more hours, but less than a full year of service, the Member shall be credited
with a fractional Year of Service equal to the quotient of (i) the number of
full months of the Member’s service during such Employment Year and (ii) 12.
Years of Service shall not exceed 40. Notwithstanding the foregoing sentence, if
a Member retires prior to having completed 1,000 hours in his final Employment
Year, the Member shall be credited with a fractional Year of Service as
calculated above. No more than one Year of Service shall be credited in any
Employment Year.
     2.27 In construing the Plan, masculine pronouns shall refer to both males
and females, as appropriate.

7



--------------------------------------------------------------------------------



 



ARTICLE 3
DETERMINATION OF RETIREMENT BENEFITS
     3.1 Introduction. The Plan provides a Member with a two-part benefit: the
Top-Hat Benefit and the Supplemental Benefit. The Top-Hat Benefit makes a Member
whole for any reduction in the regular pension he receives under the Basic
Pension Plan resulting from Internal Revenue Code limitations and/or his
participation in the National Fuel Gas Company Deferred Compensation Plan. The
Supplemental Benefit provides an additional retirement benefit to the Basic
Pension Plan.
     A Member who does not satisfy the requirements to Vest in a Top Hat Benefit
prior to the date his service for the Company terminates shall receive no
benefit under the Plan. A Member who Vests in the Top Hat Benefit, but does not
Vest in the Supplemental Benefit, shall receive only a Top-Hat Benefit. A Member
who is Vested in both the Top Hat Benefit and the Supplemental Benefit and who
terminates service with the Company after having attained an Early Retirement
Date shall receive the Top Hat Benefit and a portion of the Supplemental
Benefit, as described in Section 3.3.
     3.2 Benefit for Member Retiring at Normal Retirement Date. A Member who
retires on or after the Member’s Normal Retirement Date shall receive only the
Supplemental Benefit if he shall have Vested in such Supplement Benefit. A
Member who retires on or after his Normal Retirement Date, but has not Vested in
the Supplement Benefit, shall receive the Top Hat Benefit.
     3.3 Benefit for Members Terminating Service After Qualifying for Early
Retirement.
     (a) The benefit payable under the Plan to a Vested Member whose termination
of service with the Company occurs after the Member has satisfied the conditions
to retire at an Early Retirement Date shall equal the sum of (1) plus [(2) minus
(3)], where (1), (2) and (3) are:

  (1)   the product of (i) and (ii), where (i) and (ii) are

  (i)   the Member’s Top Hat Benefit,     (ii)   the early retirement percentage
that would be applicable to the Member were the Top Hat Benefit actually payable
from the Basic Pension Plan commencing on the date on which payment of the Top
Hat Benefit is to commence hereunder (regardless of when payment of the Basic
Pension Plan Benefit actually commences);

  (2)   the product of (i) and (ii ), where (i) and (ii) are

8



--------------------------------------------------------------------------------



 



  (i)   the remainder of (x) minus [the sum of (y) and (z)], where (x), (y) and
(z) are:

  (x)   the Member’s Total Benefit Base;     (y)   the amount determined under
Section 3.3(a)(1);     (z)   (A) the Member’s Basic Pension Plan Benefit times
(B) the early retirement percentage that would be applicable to the Member were
the Basic Pension Plan to commence on the date on which payment of the Top Hat
Benefit is to commence hereunder (regardless of when payment of the Basic
Pension Plan Benefit actually commences);

  (ii)   the Member’s Early Retirement Percentage as determined in Section
3.3(b) below; and

  (3)   the Member’s Social Security Offset.

Notwithstanding the foregoing, if the remainder of subclause (2) minus subclause
(3) above is less than zero, then the Member shall receive (instead of the
benefit calculated pursuant to the foregoing formula) the benefit described in
subclause (1) above.
     (b) The Early Retirement Percentage applicable under the Plan to the
Member’s Supplemental Benefit is determined in accordance with the following
scale:

              Retirement Age       Early Retirement Percentage
 
  65       100
 
  64       94
 
  63       88
 
  62       82
 
  61       70
 
  60       58
 
  59       46
 
  58       34
 
  57       22
 
  56       10
 
  55 years and 2 months       0

     The Early Retirement Percentage determined in accordance with the above
scale respecting ages 62, 63 and 64, shall be increased by 1/2 of 1% for each
whole calendar month by which a Member’s Early Retirement Date follows the first
of the month coinciding with or immediately following his 62nd, 63rd, or 64th
birthday, as the case may be. The Early Retirement Percentage determined in
accordance with the above scale

9



--------------------------------------------------------------------------------



 



respecting ages 55 years and 2 months, 56, 57, 58, 59, 60, and 61, shall be
increased by 1% for each whole calendar month by which his Early Retirement Date
follows the first of the month coinciding with or immediately following his
55 year and 2 month, 56th, 57th, 58th, 59th, 60th and 61st birthdays, as the
case may be. Furthermore, the Early Retirement Percentage shall be increased by
.125% for each whole calendar month by which a Member’s Years of Service exceed
30; provided, however, that this shall never result in an Early Retirement
Percentage in excess of 100%. (In the event a Member desires to retire on the
earliest possible Early Retirement Date, i.e., on the first of the month
coinciding with or immediately following his 55th birthday, the increase in
percentage as a result of Years of Service in excess of 30 shall be made from a
base percentage of -2%, in computing Early Retirement Percentage.)
     (c) The provisions of this Section 3.3 are illustrated by the following
example. Assume that (i) a Member has 30 Years of Service under this Plan (29
under the Basic Pension Plan) and a Final Average Pay of $300,000; (ii) he
desires to retire in 2006 at age 58 (10% reduction under the Basic Pension
Plan); (iii) the maximum amount of the Member’s Final Average Pay allowed to be
taken into account under the Basic Pension Plan applicable limits under
Section 401(a)(17) of the Code is limited to $220,000; and (iv) his Social
Security Benefit was $15,000:
Step 1. Calculate the Top Hat Benefit
[(.015 x $300,000) x 29] — the Member’s Basic Pension Plan Benefit

         
The Member’s Base Pension Plan Benefit is
       
[(.015 x $220,000) x 29]
       
($3,300) x 29 = $95,700
       
 
       
so the Top Hat Benefit is
       
[(.015 x $300,000) x 29] -$95,700
       
[$4,500 x 29] — $95,700
       
$130,500 — 95,700=
  $ 34,800  

Step 2. Adjust the Top Hat Benefit for Early Retirement

         
$34,800 x .9 =
  $ 31,320  

Step 3. Determine the Total Benefit Base

         
[(.0197 x $300,000) x 30]
       
$5,910 x 30 =
  $ 177,300  

10



--------------------------------------------------------------------------------



 



Step 4. Reduce the Total Benefit Base by the Top Hat Benefit and the
              Basic Pension Plan Benefit, each as Adjusted for Early Retirement

         
$177,300 — [Adjusted Top Hat Benefit + Adjusted Basic Pension Plan Benefit]
       
 
       
$177,300 — [$31,320 + (95,700 x .9)]
       
$177,300 — [$31,320 + 86,130]
       
$177,300 - $117,450 =
  $ 59,850  

Step 5. Adjust Reduced Total Benefit Base for the Early Retirement Percentage

         
$59,850 x .34 =
  $ 20,349  

Step 6. Calculate the Social Security Offset

         
[(.0125 x 30) x $15,000]
       
(0.3750) x $15,000 =
  $ 5,625  

Step 7. Determine the ERP Benefit Payable
     Add the Adjusted Top Hat Benefit (shown in Step 2) and the Adjusted Total
Benefit Base, (shown in Step 5), then subtract the Social Security Offset (shown
in Step 6)

         
($31,320 + 20,349) — $5,625
       
$51,669- $5,625 =
  $ 46,044  

     3.4 Benefit for Members Terminating Service Before Qualifying for Early
Retirement. The benefit payable under the Plan to a Member whose termination of
employment with the Company occurs before the Member has attained an Early
Retirement Date, but after the Member has Vested in his Top Hat Benefit, and who
has elected to commence receipt of his Top Hat Benefit at an Early Retirement
Date shall equal the Member’s Top-Hat Benefit adjusted to reflect the actuarial
reduction therein for early commencement of the benefit that would be applicable
to the Member were the Top Hat Benefit actually payable from the Basic Pension
Plan commencing on the date on which payment of the Top Hat Benefit is to
commence hereunder (regardless of when payment of the Basic Pension Plan Benefit
actually commences).
     3.5 Late Retirement. A Member’s Years of Service shall be credited if they
extend beyond his Normal Retirement Date (but shall not exceed 40 in total), and
the Final Average Pay determination shall reflect such Years of Service.
However, there shall be no actuarial adjustment to his Additional Benefit Base
on account of a Member’s retirement after Normal Retirement Date; for such
purpose the Additional Benefit Base hereunder shall be computed as if his late
retirement date were his Normal Retirement Date.

11



--------------------------------------------------------------------------------



 



ARTICLE 4
VESTING; FORFEITURE
     4.1 Time of Vesting. No Retirement Benefits will be payable to or in
respect of any Member unless that Member remains employed by the Company until
he is Vested in at least the Top-Hat Benefit under this Plan.
     4.2 Misconduct. Notwithstanding Section 4.1 hereof, no Retirement Benefits
will be payable to or in respect of a Member whose employment is terminated by
the Company for serious, willful misconduct in respect of his obligations to the
Company, including but not limited to the commission of a felony or a
perpetration of a common law fraud which has damaged, or is likely to result in
damage to, the Company (provided that, the same result shall obtain if, in the
case of Member who terminates service before the Company is aware or has a
reasonable opportunity to act on such conduct, the Committee determines that the
Member could have been terminated by the Company due to such conduct in
accordance with this Section 4.2.)
     4.3 Competition. If and so long as a Member or retired Member shall be
employed by any corporation, entity or individual which is then engaged in a
business competitive with the Company, or shall be engaged in any such business,
or shall aid, advise or assist or attempt to aid, advise or assist any
corporation, individual or entity in engaging in any such business, or shall
endeavor, directly or indirectly, to interfere with the relations between the
Company and any customer or engage in any activity that would be deemed by the
Committee in its sole discretion to be detrimental to the Company’s best
interests, the rights of such Member or retired Member to Retirement Benefits,
including the rights of any Beneficiary, shall be forfeited with the same full
force and effect as though the Retirement Benefits had not been granted under
any of the provisions of the Plan, unless the Committee determines that such
activity is not detrimental to the best interests of the Company; provided that
from and after 60 days following cessation by the Member or retired Member of
such activity and written notice by him to the Committee, his right to receive
Retirement Benefits hereunder shall be restored, unless the Committee, in its
sole discretion, determines that the prior activity has caused substantial
damage to the Company. Notwithstanding anything else contained in this
Section 4.3 to the contrary, this Section shall not apply following the
occurrence of a Change in Control.

12



--------------------------------------------------------------------------------



 



ARTICLE 5
FORM OF PAYMENT OF BENEFITS
     5.1 Time of Distribution of Retirement Benefits. Retirement Benefits shall
be payable as soon as practicable after the Member’s Normal Retirement Date or
Early Retirement Date; provided that after the 409A Election Date, no payment of
benefits under this Plan shall commence prior to the six-month anniversary of
the date on which the Member’s employment with the Company and its Subsidiaries
terminates; and provided further, that, to the extent that the immediately
preceding proviso delays payment of the Member’s Retirement Benefit, the Member
shall be paid in a lump sum, as soon as practicable after such six-month
anniversary, the Retirement Benefits that would have been payable but for such
minimum six month delay.
     5.2 Elections with Respect to Distribution of Retirement Benefits.
Retirement Benefits shall be payable to or in respect of a Member eligible
therefor in accordance with distribution elections made by the Member. Such
election must specify the date at which any benefits payable to such Member
under the Plan shall be payable, as well as the form in which such benefits are
to be provided from among the options available under, and described in,
Section 5.3. A Member who does not elect the date on which any benefits payable
under the Plan shall commence to be paid shall commence receipt of such benefits
on the later of (i) the earliest date on which the Member’s benefits hereunder
could commence or (ii) the six-month anniversary of the date of the Member’s
termination of employment. The following rules shall apply with respect to the
distribution elections made in respect of the receipt of Retirement Benefits:
     (a) A Member who commences receipt of payment of his or her Retirement
Benefit on or before the 409A Election Date and, on the 409A Election Date, was
receiving Retirement Benefits in the same form of annuity as is applicable to
the benefits payable to such Member under the Basic Pension Plan shall continue
to receive such benefit in the same manner and form as the benefit received by
such Member under the Basic Pension Plan.
     (b) A Member who is entitled to a Retirement Benefit with respect to any
Years of Service completed on or prior to the 409A Election Date, and who has
not commenced receipt of a distribution thereof prior to the 409A Election Date,
shall make an election in accordance with Section 5.3, on or prior to the 409A
Election Date, regarding the form of distribution of such Retirement Benefits,
provided that such election shall also be applicable with respect to any
Retirement Benefits accrued by the Member under this Plan after the 409A
Election Date. A Member described in this Section 5.2(b) must also elect
whether, if the Member terminates employment prior to his Normal Retirement
Date, distribution of his or her Retirement Benefits shall commence as of an
Early Retirement Date and, if so, when such benefits shall commence.

13



--------------------------------------------------------------------------------



 



     (c) A Member who commences participation in the Plan after the 409A
Election Date shall, on the first date that such Member is eligible to commence
participation in the Plan, make an election in accordance with Section 5.3
regarding the distribution of his or her Retirement Benefit accrued under this
Plan and an election as to the date (which shall be at least six months)
following the termination of the Member’s employment (or, if later, at the
earliest date as of which such Member’s benefits hereunder could otherwise
commence) that such Member’s Vested Retirement Benefit, if any, payable under
the Plan is to commence to be paid.
     5.3 Forms of Payment. Unless a Member shall elect an alternative form of
payment in the manner described in Section 5.2, the Member’s Retirement Benefits
shall be paid in the form specified in Section 5.3(a). A Member may elect to
receive benefits, by making an election within the time period established under
Section 5.2, in any of the alternative forms described in Sections 5.3(b)
through 5.3(d). Each form of benefit is intended to be of actuarial equivalent
value.
     (a) Normal Form of Payment. The normal benefit form for Retirement Benefits
is a four-year period certain annuity that is actuarially equivalent to the
lump-sum present value (calculated using the most recently published mortality
table that is generally accepted by American actuaries and reasonably applicable
to the Plan, and a 6 percent annual interest rate or discount rate) of (i) the
Member’s Supplemental Benefit, if the Member is Vested therein or (ii)
otherwise, the Member’s Top-Hat Benefit. The first payment will be paid on the
six-month anniversary of the date of the Member’s Retirement or Early
Retirement; provided that, at the time the Member makes an election pursuant to
Section 5.2, the Member may elect to have the first payment be payable on the
later of (i) the six-month anniversary of the Member’s termination of employment
with the Company and its Subsidiaries and (ii) the first business day of the
calendar year following the Member’s Retirement or Early Retirement. Subsequent
installments shall be paid on each of the first three anniversaries of the date
on which the first installment is due to be paid. The Retirement Benefits of a
Member who fails to make a timely distribution election under Section 5.2 shall
be paid in accordance with the normal benefit form provided for in this
Section 5.3(a).
     (b) Single Life Annuity. Retirement Benefits may be paid in the form of a
single life annuity for the Member’s lifetime payable in equal monthly
installments which shall commence not earlier than the six-month anniversary of
the Retirement or Early Retirement of the Member, as elected by such Member. The
date on which such benefits commence to be paid shall be established pursuant to
the Member’s election or, in the absence of a timely election, pursuant to the
default provided under Section 5.2.
     (c) Ten-Year Period Certain and Life. Retirement Benefits may be paid in
the form of an annuity in monthly installments for ten years from the Member’s
Retirement or Early Retirement, as elected by such Member, and for life
thereafter if the Member survives such ten-year period. Such payments shall
commence not earlier than the six-

14



--------------------------------------------------------------------------------



 



month anniversary of the Member’s Retirement or Early Retirement, as elected by
such Member. If the Member’s death occurs within such ten-year period, annuity
payments shall continue for the remainder of the ten-year period to the Member’s
Beneficiary. To provide for the possibility that benefit payments will continue
after the Member’s lifetime, the benefit payable to the Member during his or her
lifetime under this Section 5.3(c) shall be reduced from the benefit that would
have been payable as a single life annuity under Section 5.3(b), based on the
same factors that would apply were such benefit payable under the Basic Pension
Plan, including the Member’s age. No adjustment shall be made to the amount
payable to the Member in the event that no survivor benefit should become
payable because the Member lives longer than 10 years following the date the
Retirement Benefits commence to be paid. The date on which such benefits
commence to be paid shall be established pursuant to the Member’s election or,
in the absence of a timely election, pursuant to the default election provided
under Section 5.2.
     (d) Joint and Survivor Annuity. Retirement Benefits may be paid in the form
of a joint and survivor annuity so that the Member receives a monthly
installment for the duration of the Member’s life and the Member’s Beneficiary
receives a monthly installment for the duration of his or her life in an amount
that is either 50% or 100% of the Member’s monthly installment, as so elected by
the Member. To provide for the possibility that benefit payments will continue
after the Member’s lifetime, the benefit payable to the Member during his or her
lifetime under this Section 5.3(d) shall be reduced from the benefit that would
have been payable as a single life annuity under Section 5.3(b), based on the
same factors that would apply were such benefit payable under the Basic Pension
Plan, including the Member’s age and that of his or her Beneficiary. The date on
which such benefits commence to be paid shall be established pursuant to the
Member’s election or, in the absence of a timely election, pursuant to the
default election provided under Section 5.2. No adjustment shall be made to the
amount payable to the Member in the event that no survivor benefit should become
payable because the Beneficiary that the Member selects shall not survive the
Member. Notwithstanding the previous sentence, if the Beneficiary selected
hereunder is the Member’s spouse and if said spousal Beneficiary dies prior to
the fifth anniversary of the Member’s retirement date, the Member’s benefit
shall be adjusted to be that which would have been payable as a single life
annuity under Section 5.3(b), as of the first of the month coinciding with or
next following the spouse’s date of death. There will be no actuarial adjustment
made in calculating the benefit under this Section 5.3(d) as a result of the
availability of this pop-up benefit other than as provided to reflect
commencement of benefits prior to the Normal Retirement Date.
     5.4 Distribution of Benefits to Spouses/Beneficiaries. If the Member’s
Retirement Benefits are payable to the Member in the normal form, and the Member
dies prior to the date the last installment of such benefit is paid, any
installments remaining to be paid at the date of the Member’s death will be paid
to the Member’s Beneficiary at the

15



--------------------------------------------------------------------------------



 



same time and in the same amounts as they would have been paid to the Member. If
the Member selects an optional form of distribution of his or her Retirement
Benefits such that a portion of such Retirement Benefits is eligible to be paid
to his Beneficiary after the Member’s death, such benefits shall be paid in
accordance with the terms of the form of distribution elected by the Member;
that is (i) with respect to any remaining payments related to the minimum 120
payments payable under the Ten-Year Certain and Life Option, such remaining
monthly payments shall continue to be paid to the Member’s Beneficiary at the
same time and in the same amounts as they would have been payable to the Member,
until a total of 120 monthly payments have been made to the Member and the
Member’s Beneficiary (at which time payment to the Beneficiary will cease) and
(ii) with respect to either joint and survivor annuity options, in the form of
an annuity for the lifetime of the Member’s Beneficiary (if living at the time
of the Member’s death) in a monthly amount that is equal to the percentage (50%
or 100%) of the monthly benefit payable to the Member immediately prior to his
or her death that was elected by the Member pursuant to Section 5.3(d).
     5.5 Changes in Distributions Elections. A Member may only change an
election previously filed pursuant to Section 5.2 in accordance with the
conditions specified in this Section 5.5. Except as otherwise expressly provided
below, any such change in such an election, whether as to when payment of the
Retirement Benefits is to commence or the form of distribution of such
Retirement Benefits, must (1) be made in writing, (2) be delivered at least 12
months prior to date as of which the Member’s Retirement Benefits would
otherwise commence to be paid hereunder, and (3) delay commencement of payment
of such Retirement Benefits for at least five years from the date payment of
such Retirement Benefits would otherwise have commenced. Notwithstanding the
foregoing, a Member who has elected to receive a distribution in the form of a
life annuity under Section 5.3(b), a ten-year period certain and life annuity
under Section 5.3(c) or either joint and survivor annuity form under
Section 5.3(d) may elect to change from that form to any other annuity form at
any time prior to the commencement of the receipt of Retirement Benefits
hereunder. For example, a Member who has elected to receive his Retirement
Benefits in the form of an annuity just for his life may change that election to
a joint and survivor annuity without the 12 months advance notice and five year
delay in commencement of payments described in the second sentence of this
Section 5.5.
     5.6 Right to Adjust. The Committee shall have the right to adjust
Retirement Benefits payable under this Plan to correct errors, and/or to provide
uniform treatment of Members, retired Members or Beneficiaries.
     5.7 Spouse’s Benefit. In the event of a Vested Member’s death prior to the
commencement of the receipt of Retirement Benefits hereunder, his spouse, if she
shall survive him, shall receive Retirement Benefits hereunder for her lifetime
commencing as of the first day of the month following the Member’s death equal
to the greater of (i) or (ii):

16



--------------------------------------------------------------------------------



 



     (i) .50 times the Member’s Supplemental Benefit, except that if the
Member’s surviving spouse is more than five years younger than the Member, the
.50 multiplier described in this clause shall be reduced by .00125 for each
month in excess of 60 that the surviving spouse’s age is less than that of the
Member. Thus, for example, the multiplier declines to .30 if the surviving
spouse is 220 months younger than the Member.
     (ii) 50% of the Retirement Benefit which the Member would have received had
payment thereof commenced on the day before the date of his death in the form of
the Automatic Joint and Survivor Annuity (as defined and described in the Basic
Pension Plan), determined without regard to whether the Member could have
commenced such benefit on such date.
ARTICLE 6
SOURCE OF PAYMENT
     6.1 All payments provided for under the Plan shall be paid in cash from the
general funds of the Company; provided, however, that such payments shall be
reduced by the amount of any payments made to or in respect of a Member from any
trust or special or separate fund established by the Company to assure such
payments. The Company shall not be required to establish a special or separate
fund or other segregation of assets to assure such payments, and, if the Company
shall make any investments to aid it in meeting its obligations hereunder, the
Member and his Beneficiary shall have no right, title, or interest whatever in
or to any such investments except as may otherwise be expressly provided in a
separate written instrument relating to such investments. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind between the Company and any Member or
Beneficiary. To the extent that any Member or Beneficiary acquires a right to
receive payments from the Company hereunder, such right shall be no greater than
the right of an unsecured creditor of the Company.
ARTICLE 7
ADMINISTRATION OF THE PLAN
     7.1 Committee to Administer. The Plan shall be administered by the
Committee which shall have full power and authority to interpret, construe and
administer the Plan, and review claims for benefits under the Plan, and the
Committee’s interpretations and constructions of the Plan and actions thereunder
shall be binding and conclusive on all persons and for all purposes.

17



--------------------------------------------------------------------------------



 



     7.2 Agents. For purposes of the Act, the members of the Committee shall be
the named fiduciaries of the Plan for administration of the Plan (including but
not limited to complying with reporting and disclosure requirements and
establishing and maintaining Plan records), and shall engage such certified
public accountants, who may be accountants for the Company, as it shall require
or may deem advisable for purposes of the Plan. The Committee may arrange for
the engagement of such legal counsel, who may be counsel for the Company, and
make use of such agents and clerical or other personnel as they each shall
require or may deem advisable for purposes of the Plan. The Committee may rely
upon the written opinion of such counsel and the accountants engaged by the
Committee and may delegate to any agent, who may be a Company employee, or to
any sub-committee or member of the Committee, its authority to perform any act
hereunder, including without limitation those matters involving the exercise of
discretion, provided that such delegation shall be subject to revocation at any
time at the discretion of the Committee.
     7.3 Liability; Indemnity. To the maximum extent permitted by the Act, no
member of the Committee, nor any of their agents, including Company officers or
employees, shall be personally liable by reason of any contract or other
instrument executed by any of them in their capacity as members of the Committee
or otherwise, nor for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless, directly from its own assets, each
member of the Committee and each other officer, employee, or director of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan or to the management or control of the assets of the
Plan may be delegated or allocated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Company) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud or bad
faith. Said persons shall be entitled to rely conclusively upon, and shall be
fully protected in any action taken by them or any of them in good faith in
reliance upon, any table, valuation, certificate, opinion or report which shall
be furnished to them or any of them by an actuary, accountant, counsel or other
expert who shall be employed or engaged by them.
     7.4 Binding Effect of Decisions. The decision or action of this Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.
     7.5 Effect of Restatement. Notwithstanding anything else contained herein
to the contrary, in no event shall the restatement of this Plan as of January1,
2007 reduce the amount of Retirement Benefits payable to any Member hereunder,
or otherwise reduce

18



--------------------------------------------------------------------------------



 



the amount of such Member’s Final Average Pay, in either case below the amount
that would have applied under the terms of this Plan as in effect immediately
prior to such restatement.
     7.6 Section 409A of the Code. Notwithstanding anything herein to the
contrary, the Committee and any of its delegates shall use their commercially
reasonable best efforts to administer the plan in a manner that will cause the
Plan and any payments to be made hereunder, to comply with the requirements of
Section 409A, with the intent of avoiding the imposition of an additional tax
under Section 409A of the Code on any Member.
ARTICLE 8
AMENDMENT AND TERMINATION
     8.1 General Power to Amend. Subject to the application of Article 4 in the
situations therein enumerated, the Plan may be amended, suspended or terminated,
in whole or in part, by the Board of Directors, and Members may be adversely
affected thereby provided that such actions may not deprive Vested Members of
Retirement Benefits accrued until the date of such actions. In addition, the
rights of Vested Members may be affected if (i) failing to make changes would be
administratively burdensome; (ii) the Member voluntarily consents to such change
in writing; or (iii) if changes are required by law.
     8.2 Limited Power of the President. Notwithstanding Section 8.1, the
President of National Fuel Gas Company is empowered to amend, restate or
otherwise change the Plan (i) as counsel may advise to be necessary or
appropriate in order to ensure that the Plan continues to operate as a plan of
deferred compensation for tax purposes in compliance with requirements of
Section 409A, remain exempt from many of the provisions of the Act and otherwise
continues to fulfill the purposes for which the Plan was adopted and intended;
(ii) as he or she may deem necessary in order to make technical or clarifying
changes not inconsistent with or in order to fulfill the purposes of the Plan;
(iii) as counsel may advise to be necessary to reflect the impact of Benefit
Limitations, as they may change from time to time; and (iv) in other respects
except as will materially increase the cost of the Plan to the Companies or the
benefits of the Plan to Members or as will otherwise reduce the accrued benefits
of any Member without his or her consent.

19



--------------------------------------------------------------------------------



 



ARTICLE 9
GENERAL PROVISIONS
     9.1 Effect of Corporate Reorganization. This Plan shall be binding upon and
inure to the benefit of the Company and its successors and assigns and the
Member, and his designees, Beneficiaries, legal representatives and estate.
Nothing in this Plan shall preclude the Company from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Plan and all obligations of the Company
hereunder. Upon such a consolidation, merger or transfer of assets, and
assumption of the Plan, the term “Company” shall refer to such other corporation
and this Plan shall continue in full force and effect.
     9.2 Right to Discharge Member. Neither the Plan nor any action taken
hereunder shall be construed as giving to a Member the right to be retained in
the employ of the Company or as affecting the right of the Company to discharge
any Member, at any time without regard to the effect such discharge would have
upon his eligibility for or receipt of benefits under the Plan.
     9.3 Withholding. The Company may withhold from any benefits payable under
this Plan all federal, state, city or other taxes as shall be required (as
determined by the Company) pursuant to any law or governmental regulation or
ruling.
     9.4 Assignability. No right to any amount payable at any time under the
Plan may be assigned, transferred, pledged, or encumbered, either voluntarily or
by operation of law, except as provided expressly herein as to payments to a
Beneficiary or as may otherwise be required by law. If, by reason of any
attempted assignment, transfer, pledge, or encumbrance, or any bankruptcy or
other event happening at any time, any amount payable under the Plan would be
made subject to the debts or liabilities of the Member or his Beneficiary or
would otherwise not be enjoyed by him, then the Committee, if it so elects, may
terminate such person’s interest in any such payment and direct that the same be
held and applied to or for the benefit of the Member, his Beneficiary, or any
other person deemed to be the natural objects of his bounty, taking into account
the expressed wishes of the Member (or, in the event of his death, his
Beneficiary).
     9.5 Inability to Utilize Benefits. If the Committee shall find that any
person to whom any amount is or was payable hereunder is unable to care for his
affairs because of illness or accident or other reasons, or has died, then the
Committee, if it so elects, may direct that any payment or any part thereof due
such person shall be paid to his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) or be paid or applied for the
benefit of such person or to or for the benefit of his spouse, children or other
dependents, an institution maintaining or having custody of such person, any
other person deemed by the Committee to be a proper recipient on behalf of such

20



--------------------------------------------------------------------------------



 



person otherwise entitled to payment, or any of them, in such manner and
proportion as the Committee may deem proper. Any such payment shall be in
complete discharge of the liability therefor of the Company, the Plan or the
Committee or any member, officer or employee thereof. The Committee may withhold
the payment of any amount that shall be payable in accordance with the
provisions of the Plan to a person under legal disability until a representative
of such person competent to receive such payment on his behalf shall have been
properly appointed.
     9.6 Actuarial Equivalents. Except as otherwise provided herein, whenever it
is necessary to determine under this Plan whether one benefit is less than,
equal to, or larger than another, or whether one benefit is the actuarial
equivalent of another whether or not such benefits are provided under this Plan,
such determination shall be made using mortality, interest and any other
assumptions used at the time in determining actuarial equivalents under the
Basic Pension Plan.
     9.7 Health Information. The Member shall provide to the Company, if so
requested and as a precondition for remaining a Member, all health information
and other information as the Company may require should it decide to purchase
life insurance policies or annuity contracts.
     9.8 Additional Benefit. The benefits payable under this Plan shall be in
addition to all other benefits provided for Employees of the Company, except as
otherwise provided in this Plan.
     9.9 Headings. The captions preceding the sections and articles hereof have
been inserted solely as a matter of convenience and in no way define or limit
the scope or intent of any provisions of the Plan.
     9.10 Governing Law. Except to the extent that such laws are pre-empted by
the Employee Retirement Income Security Act of 1974, as amended, this Plan shall
be governed by the laws of the State of New York as from time to time in effect.

21